Citation Nr: 0423714	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  00-08 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a dental disorder 
manifested by extraction of all teeth due to periodontal 
disease (claimed as due to medication for service-connected 
multiple sclerosis). 

2.  Entitlement to an increased rating for a lumbosacral 
strain with a history of trauma of the coccyx, currently 
evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran had active service from September 1977 to October 
1992.  

This case comes before the Board of Veterans' Appeals (Board) 
from August 1999 and April 2003 decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

A July 1994 rating action, in part, granted service 
connection for multiple sclerosis that was assigned a 30 
percent disability rating and granted service connection for 
a lumbosacral strain with a history of trauma of the coccyx 
and osteophyte at T-11 that was assigned a 0 percent (i.e., 
noncompensable) rating.  

The veteran appealed an August 1999 rating action that, in 
part, confirmed and continued the 30 percent evaluation for 
multiple sclerosis and which also granted service connection, 
as secondary to the service-connected multiple sclerosis, for 
decreased sensory perception in the left lower extremity 
(LLE) and for decreased sensory perception in the left upper 
extremity (LUE), assigning 20 percent and 10 percent ratings, 
respectively.  However, in the March 2000 VA Form 9 the 
veteran withdrew all issues except for the 30 percent rating 
for multiple sclerosis.  

A March 2000 rating granted, in part, a 20 percent rating for 
a lumbosacral strain with a history of trauma of the coccyx 
and osteophyte at T-11, and also granted a total disability 
rating based on individual unemployability (TDIU).

An April 2003 rating action denied service connection for a 
dental disorder, manifested by extraction of all teeth, 
claimed as due to medication for service-connected multiple 
sclerosis, and confirmed and continued the ratings for 
decreased sensory perception in the LLE and LUE.  That rating 
decision also granted an increase from a noncompensable 
rating to 20 percent for urinary frequency and urgency (due 
to multiple sclerosis) and granted service connection for 
non-neurological symptoms of multiple sclerosis, including 
chronic fatigue, painful muscles, headaches, nausea, and 
vertigo, which was assigned a 40 percent disability 
evaluation.  Also, a separate 10 percent disability 
evaluation was granted for degenerative arthritis of the 
thoracic spine and, consequently, reduced the rating for the 
a lumbosacral strain with a history of trauma of the coccyx 
and osteophyte 
at T-11, thus eliminating, for rating purposes, disability of 
the thoracic spine from that disorder (although the combined 
rating of the disabilities of those spinal segments is 20 
percent, the same as the evaluation when the single rating 
encompassed both spinal segments).  

Subsequently, an April 2003 Supplemental Statement of the 
Case (SSOC) explained that, after the grants of service 
connection for sensory disorders of the LLE and LLE, the 
continuation of a separate 30 percent rating for multiple 
sclerosis (the minimum rating under 38 C.F.R. § 4.124, 
Diagnostic Code 8018) was error as this minimum 30 percent 
rating is used only when the degree of disability associated 
with multiple sclerosis is 30 percent or less and once 
separate ratings are assigned for multiple sclerosis 
residuals, the minimum 30 percent should be discontinued.  

The April 2003 SSOC further noted that currently the 
combined rating for all residuals of multiple sclerosis was 
70 percent and, because this was not the maximum rating, the 
appeal continued.  However, because a separate and distinct 
30 percent rating for multiple sclerosis, under 38 C.F.R. 
§ 4.124, Diagnostic Code 8018 is no longer in effect, a 
separate appeal must be initiated and perfected as to the 
rating assigned for each multiple sclerosis related 
disability, which has not been done in this case.  
Accordingly, the issues are as stated on the title page.  

Lastly, in July 2004 the veteran waived her right to a 
hearing.  

Because further development of the evidence is needed, this 
appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The veteran is receiving Social Security benefits, as shown 
by an April 2000 decision of an Administrative Law Judge and 
"Notice of Decision - Fully Favorable."  The duty to assist 
the veteran includes obtaining these records.  The duty to 
assist mandated by 38 U.S.C.A. § 5103A (West 2002) includes 
obtaining any Social Security Administration (SSA) disability 
benefits award and the underlying medical records.  See 
Voerth v. West, 13 Vet. App. 117, 121 (1999) and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (duty to obtain SSA 
records exist in claims for service connection) and Baker v. 
West, 11 Vet. App. 163, 169 (1998) (duty to obtain SSA 
records exist in claims for increased ratings).  

At the time of the most recent VA examination of the 
veteran's spine, in February 2003, the claims files were not 
available for review by the examiner.  So another VA rating 
examination is needed to determine the current severity of 
the lumbosacral disorder, with consideration of the veteran's 
pertinent medical history so the opinion provided is well 
informed.  See, e.g., Elkins v. Brown, 5 Vet. App. 474, 478 
(1993).  

Lastly, in October 2002 the veteran provided VA Form 21-4142 
(JF), Authorization and Consent to Release of Information, to 
obtain records from her private dentist.  However, the RO did 
not attempt to obtain the records, stating in the July 2003 
statement of the case (SCO) that, while some VA dental 
records had been obtained, other VA dental records were not 
obtained, nor were records from the veteran's private 
dentist, because service connection may not be granted for 
periodontal disease or replaceable missing teeth.  

Nevertheless, all of the veteran's VA dental records must be 
obtained and associated with the other evidence in the claims 
files because VA has constructive, if not actual, notice of 
the existence of this additional evidence.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).



Accordingly, the case is remanded to the RO for the following 
development and consideration:   

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA and implementing 
VA regulations is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 are 
fully complied with and satisfied.   

2.  Contact the SSA and obtain all records from 
that agency concerning the veteran's award of 
disability benefits, including a copy of the 
decision and any medical records used to make the 
determination, copies of any hearing transcripts, 
etc.  If the RO learns that the records sought do 
not exist or that further efforts to obtain them 
would be futile, this must be specifically 
indicated in the record. 

3.  Obtain all VA outpatient treatment records 
since November 2002 and associate them with the 
claim file.  

Also, ensure that all of the veteran's VA dental 
records are associated with the claim file.  

4.  Ask the veteran to provide the names and 
addresses of all private clinical sources and 
approximate dates of treatment, evaluation or 
hospitalization since military service for dental 
disability.  Ask the veteran to execute 
and return the appropriate releases (VA Form 21-
4142s) for the medical records of each private 
care provider since military service.
This should include, but is not limited to, all 
records from Dr. Eric Lee.  

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2003).  

5.  Schedule the veteran for a VA orthopedic 
examination to assess the severity of his 
service-connected disorder of the spine.  

The claims folder and a copy of this remand are 
to be made available to the examiner, and the 
examiner is asked to indicate that he or she has 
reviewed the claims folder.  All necessary 
testing should be done, to include specifically 
range of motion studies, with motion measured to 
the nearest five (5) degrees in all ranges of 
motion.  The examiner should also comment on 
whether the veteran has ankylosis, favorable or 
unfavorable, of any segment of the spine or the 
entire spine.  

The examiner should determine whether there is 
weakened movement, premature/excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in terms of 
the degree of additional range of motion loss due 
to such factors.  The examiner should express an 
opinion as to whether pain significantly limits 
functional ability during flare-ups or 
when the low back is used repeatedly over a 
period of time.  This determination also should 
be portrayed, if feasible, in terms of the degree 
of additional range of motion loss due to pain on 
use during flare-ups.  

The examiner should determine whether (under the 
criteria as revised effective September 26, 2003) 
there is muscle spasm, guarding, or localized 
tenderness that does or does not result in an 
abnormal gait or abnormal spinal contour, e.g., 
scoliosis, reversed lordosis, or abnormal 
kyphosis; or whether there are residuals of a 
vertebral fracture with loss of 50 percent or 
more of vertebral body height.

The examination report should be completely 
legible.  If an examination form is used to guide 
the examination, the submitted examination report 
must include the questions to which answers are 
provided.  

6.  As well, schedule the veteran for a VA 
neurology examination to assess the severity of 
his service-connected disorder of the spine.  

The claims folder and a copy of this remand are 
to be made available to the examiner, and the 
examiner is asked to indicate that he or she has 
reviewed the claims folder.  All necessary 
testing should be done.  

The examiner should state whether the veteran 
experiences recurring attacks, and the degree of 
intermittent relief he experiences between those 
attacks, if any.  The examiner should also be 
asked if there is evidence that the veteran has 
sciatic neuropathy with characteristic pain.  If 
so, the examiner should state whether the sciatic 
neuropathy results in demonstrable muscle spasm, 
absent ankle jerk, or any other positive 
neurological finding.  The examiner should 
further state whether any IVDS that may be 
present results in incapacitating episodes, and 
the total duration of any of those episodes.  

All other neurological manifestations of the 
service-connected IVDS, to include any effect 
upon peripheral nerves of the lower extremities 
other than the sciatic nerve, should be recorded, 
to include recording the impact upon function and 
the degree of severity of such neurological 
impairment, if any.  

7.  Thereafter, review the claims file.  If any 
development is incomplete, or if the examination 
report does not contain sufficient information, 
take corrective action before readjudication.  38 
C.F.R. § 4.2 (2003); Stegall v. West, 11 Vet. 
App. 268 (1998). 

8.  Thereafter, readjudicate the claims.  If the 
benefits remain denied, prepare an SSOC and send 
it to the appellant and representative.  Also 
provide an appropriate period of time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 


